Exhibit 10.2
FIRST AMENDMENT TO OPTION AGREEMENT
     THIS FIRST AMENDMENT TO OPTION AGREEMENT (this “Amendment”) is entered into
as of February 11, 2010, effective as of December 31, 2009, by and among HOLLY
CORPORATION, a Delaware corporation; HOLLY UNEV PIPELINE COMPANY, a Delaware
corporation; NAVAJO PIPELINE CO., L.P., a Delaware limited partnership; HOLLY
LOGISTIC SERVICES, L.L.C., a Delaware limited liability company; HEP LOGISTICS
HOLDINGS, L.P., a Delaware limited partnership; HOLLY ENERGY PARTNERS, L.P., a
Delaware limited partnership; HEP LOGISTICS GP, L.L.C., a Delaware limited
liability company; and HOLLY ENERGY PARTNERS — OPERATING, L,P., a Delaware
limited partnership (“HEP-Operating”). The above-named entities are sometimes
referred to in this Amendment each as a “Party” and collectively as the
“Parties.”
Recitals:
     A. The Parties previously entered into that certain Option Agreement dated
January 31, 2008 (the “Option Agreement”) granting an option to HEP-Operating to
purchase the Holly UNEV Interests. Capitalized terms that are used but not
otherwise defined in this Amendment shall have the meaning ascribed to such
terms in the Option Agreement.
     B. Pursuant to Section 3.4(c) of the Option Agreement, Holly UNEV has
notified HEP-Operating that the Project Completion Date (and associated
milestones) for the UNEV Pipeline have been extended from the Project Schedule
originally attached as Schedule B to the Option Agreement.
     C. Section 5.1 of the Option Agreement provides, in part, that if the
Closing or the Termination Option Closing has not occurred on or prior to
December 31, 2009, either Holly UNEV or HEP-Operating has the right to terminate
the Option Agreement, and the Parties desire to extend such date to be the date
occurring one hundred eighty (180) days after the Project Completion Date.
Amendment:
     NOW, THEREFORE, in consideration of the agreements and covenants set forth
in this Amendment, and for other good and valuable consideration, the receipt,
adequacy, and legal sufficiency of which are hereby acknowledged, the Parties
hereby amend the Option Agreement as follows:
     1. Project Schedule. The Project Schedule attached as Schedule B to the
Option Agreement is deleted in its entirety and the Project Schedule attached as
Schedule B to this Amendment is substituted in lieu thereof.
     2. Termination. Clause A of Subsection 5.1(a)(ii) of the Option Agreement
is hereby deleted in its entirety the phrase “(A) the Expiration Date,”
substituted in lieu thereof.

1



--------------------------------------------------------------------------------



 



     3. Force Majeure. Section 5.1(c) of the Option Agreement is hereby deleted
in its entirety.
     4. Permitted Transfer. The following Section 3.8 is hereby added to the
Option Agreement immediately after Section 3.7.
3.8 Permitted Transfer. Notwithstanding anything to the contrary in this
Agreement, prior to the earlier of the Closing or the Termination Option
Closing, Holly UNEV shall have the right to sell a portion of the Holly UNEV
Interests in an amount equal to up to thirty percent (30%) of all outstanding
membership interests in UNEV Pipeline after first obtaining HEP-Operating’s
prior written consent to such sale, which consent shall not be unreasonably
withheld, conditioned or delayed. From and after the date HEP-Operating provides
the written consent contemplated by the immediately foregoing sentence, the
Holly UNEV Interests that are the subject of such consent shall no longer be
subject to this Agreement and may be sold free and clear of this Agreement,
including, but not limited to, the Option and the Termination Option.
     5. General Provisions. To the extent of any conflict between the provisions
of this Amendment and the provisions of the Option Agreement, the provisions of
this Amendment shall control. Except as set forth in this Amendment, the parties
ratify and affirm the Option Agreement in its entirety, and the Option Agreement
shall remain in full force and effect. This Amendment shall be governed by, and
construed and interpreted in accordance with, the laws (excluding the choice of
laws rules) of the State of Texas, excluding any conflicts-of-law rule or
principle that might refer the construction or interpretation of this Agreement
to the laws of another state. This Amendment shall inure to the benefit of, and
be binding on, the parties hereto and their respective successors and assigns.
This Amendment may be executed in any number of duplicate originals or
counterparts, each of which when so executed shall constitute in the aggregate
but one and the same document.
[signature page follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this First Amendment
to Option Agreement, effective as of the date first written above.

            HOLLY CORPORATION
      By:   /s/ George J. Damiris         George J. Damiris        Senior Vice
President, Supply and Marketing        HOLLY UNEV PIPELINE COMPANY
      By:   /s/ George J. Damiris         George J. Damiris        Vice
President        NAVAJO PIPELINE CO., L.P.

By Navajo Pipeline GP, L.L.C.,
Its General Partner
            By:   /s/ George J. Damiris         George J. Damiris        Vice
President, Supply and Marketing        HOLLY LOGISTIC SERVICES, L.L.C.
      By:   /s/ David G. Blair         David G. Blair        President       
HEP LOGISTIC HOLDINGS, L.P.

By Holly Logistic Services, L.L.C.,
Its General Partner
            By:   /s/ David G. Blair         David G. Blair        President   
 

3



--------------------------------------------------------------------------------



 



            HOLLY ENERGY PARTNERS, L.P.

By HEP Logistics Holdings, L.P.
Its General Partner
      By Holly Logistic Services, L.L.C.
Its General Partner
            By:   /s/ David G. Blair         David G. Blair        President   
    HEP LOGISTICS GP, L.L.C.
      By:   /s/ David G. Blair         David G. Blair        Senior Vice
President        HOLLY ENERGY PARTNERS-OPERATING, L.P.

By HEP Logistics GP, L.L.C.
Its General Partner
            By:   /s/ David G. Blair         David G. Blair        Senior Vice
President     

4



--------------------------------------------------------------------------------



 



Schedule B
To
Option Agreement
 
Project Schedule

 



--------------------------------------------------------------------------------



 



•   Terminal construction — October 2008 to March 2010   •   BLM record of
decision for the pipeline — April 2010   •   Pipeline construction — May 2010 to
Feb 2011   •   Pipeline construction complete and operational — April 2011

[Photo]

 